         Case 1:18-cv-02399-KBJ Document 14 Filed 12/11/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  NATIONAL ASSOCIATION OF CRIMINAL DEFENSE
  LAWYERS,


                      Plaintiff,
                                                                   Civ. A. No. 18-2399 KBJ
        v.

  FEDERAL BUREAU OF INVESTIGATION, et al.,

                      Defendants.


                                               NOTICE

       Pursuant to paragraph 3(b) of Appendix A to the Court’s General Order (ECF No. 6),

Defendants, by and through counsel, hereby advise that they intend to file an answer to the

Amended Complaint in this action under the Freedom of Information Act (“FOIA”), 5 U.S.C. §

552.

                                         Respectfully submitted,


                                         JESSIE K. LIU, DC Bar #472845
                                         United States Attorney


                                         DANIEL F. VAN HORN, DC Bar #924092
                                         Chief, Civil Division


                                   By:                                    /s/
                                         W. MARK NEBEKER, DC Bar #396739
                                         Assistant United States Attorney
                                         555 4th Street, N.W.
                                         Washington, DC 20530
                                         (202) 252-2536
                                         mark.nebeker@usdoj.gov
          Case 1:18-cv-02399-KBJ Document 14 Filed 12/11/18 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that service of the foregoing Notice has been made through the Court's

electronic transmission facilities on this 11th day of December, 2018.



                                                                        /s/
                                       W. MARK NEBEKER, DC Bar #396739
                                       Assistant United States Attorney
                                      555 4th street, N.W.
                                      Washington, DC 20530
                                      (202) 252-2536
                                      mark.nebeker@usdoj.gov




                                                -2-
